Citation Nr: 1428374	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  06-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Leann Baker, Agent



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to August 1979.  The Veteran also served with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the RO.

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The records in the Virtual VA claims file are duplicative of those in the Veterans Benefits Management System.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that the Veteran, in statements, dated in September 2005, February 2013, and April 2014, requested to be scheduled for a hearing before a Veterans Law Judge to be held at the RO.  The Board acknowledges that the Veteran was afforded a hearing before a Decision Review Officer (DRO) prior to the issuance of the Statement of the Case (SOC), but noted that he continued to request a hearing before the Board.  

The RO acknowledged that a hearing request was pending while continuing to process claims not currently before the Board, but there is no showing that the RO took any steps to actually schedule the Veteran for a hearing in accordance with his multiple requests.  

As such, the Veteran must be afforded an opportunity to provide testimony as to the issues on appeal via a hearing with the Board to be held at the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing to be held at the RO before a VLJ at the earliest opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken. 

Thereafter, in indicated, the matter should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

